Citation Nr: 1132879	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-22 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as stomach ulcers.

2.  Entitlement to service connection for a left ovarian cyst.

3.  Entitlement to service connection for a skin disorder, claimed as a rash on face and arms.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an upper respiratory disorder, claimed as sinusitis.

6.  Entitlement to service connection for lumbosacral strain.

7.  Entitlement to an initial rating in excess of 10 percent for costochondritis.

8.  Entitlement to an initial compensable disability rating for nerve damage due to status post tooth extraction of tooth # 17.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran had service in the Army National Guard of Alabama with a period of active duty from June 2004 to August 2005, which included service in Southwest Asia from August 2004 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The issues of entitlement to service connection for a rash on face and arms, an acquired psychiatric disability to include depression and PTSD, an upper respiratory condition claimed as sinusitis, and lumbosacral strain; and entitlement to higher initial ratings for service-connected costochondritis and nerve damage due to status post tooth extraction of tooth # 17 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, dyspepsia had its onset in active service.

2.  A left ovarian cyst had its onset in active service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for dyspepsia are met.  38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for a left ovarian cyst are met.  38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In this decision, the Board grants service connection for dyspepsia and a left ovarian cyst, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  

In this case, the Board notes that the claims file contains evidence showing a subjective history of stomach ulcers and gynecologic problems prior to entrance into active duty in June 2004.  However, there was no examination at entry into active duty.  The aforementioned statute provides that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe.  Indeed, on analogous facts, the Smith Court held that in light of the absence of evidence of an examination made contemporaneous with the Veteran's entry into service, the presumption of sound condition could not apply.  Smith v. Shinseki, 24 Vet. App. at 46.  Therefore, in light of the absence of evidence of an examination made contemporaneous with the Veteran's entrance into her period of active duty service, this claim becomes one for direct service connection, without consideration of whether there was aggravation of a preexisting condition.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)).

For Veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for direct service connection.  Further, lay persons are competent to report objective signs of illness. Id.  Medically unexplained chronic multi symptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi- symptom illness.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Effective September 29, 2010, presumptive service connection is warranted for brucellosis; campylobacter jejuni; coxiella burnetii (Q fever); malaria; mycobacterium tuberculosis; nontyphoid salmonella; shigella; visceral leishmaniasis; and West Nile virus.  75 Fed. Reg. 59,968, 59,971 (September 29, 2010) (to be codified at 38 C.F.R. § 3.117(c)(2)).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Inasmuch as the Veteran's service records show that she served in Southwest Asia, she is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation.  The record does not, however, present a sound medical basis for concluding that her dyspepsia and left ovarian cyst are manifestations of an undiagnosed illnesses or qualifying chronic disabilities associated with her Persian Gulf War service.  The Veteran's claimed stomach and gynecologic disorders are attributed to known diagnosed illnesses- dyspepsia (and GERD) and a left ovarian dermoid cyst.  These disorders are not among the recognized medically unexplained multi-system illnesses.  Accordingly, they are not "qualifying chronic disabilities" and presumptive service connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.  

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2010).

Gastrointestinal Condition

The Veteran contends she is entitled to service connection for a gastrointestinal disorder, claimed as stomach ulcers.

There is no record of an enlistment examination for the Veteran's period of active duty service that began in June 2004.  Service treatment records show that in January 2005 the Veteran complained of stomach pain, nausea, and burning epigrastum that was worse with eating.  She also reported a past history of a stomach ulcer in 1997 that was successfully treated.  The clinical assessment was dyspepsia; rule out peptic ulcer disease, positive history of H. pylori.  She was prescribed Nexium and Zantac.  She was also treated in June 2005 with Prevacid.  The Veteran also reported a history of frequent indigestion and heartburn, as well as stomach/ulcer trouble, on her July 2005 Report of Medical History form that was completed in connection with her separation examination.  This form contains a physician's comment that the Veteran used Prevacid for these stomach complaints.  

Post-service VA outpatient treatment records show that from 2005 to the present, the Veteran has continued to be treated for similar symptoms (i.e. dyspepsia) with various medications, including Zantac, Prevacid, and Omeprazole.  She has also been diagnosed with GERD.  At a VA examination in January 2006, the Veteran reported a history of stomach irritation during active duty.  She also reported current symptoms of nausea, vomiting, indigestion and stomach irritation, especially with greasy foods.  The examiner diagnosed her with dyspepsia; history of positive H. pylori in October 2005, treated with Prevacid.

As indicated above, the Veteran's claimed gastrointestinal disorder is attributed to known diagnoses of dyspepsia and GERD, and such disorders are not "qualifying chronic disabilities."  Therefore, presumptive service connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.  The Board also reiterates that in light of the absence of evidence of an examination made contemporaneous with the Veteran's entrance into her period of active duty, the claim is one for direct service connection, without consideration of whether there was aggravation of a preexisting condition.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)).

With these considerations in mind, the Board finds that service connection for dyspepsia is warranted.  As noted, service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence shows that a Veteran had a chronic condition in service that is related to a current disability.  Such a demonstration of continuity of symptomatology may serve as an alternative method of establishing the required nexus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the evidence shows there was a diagnosis of dyspepsia treated with medication, in service and at separation from service.  The record also shows that there has been continuity of similar gastrointestinal symptomatology since service, including the use of prescription medication for treatment, and a current diagnosis of dyspepsia.  

In view of the totality of the evidence, the Board finds that it is as likely as not that dyspepsia had its onset in active service.  Consequently, the Board finds that the evidence of record is at least in equipoise, and therefore, affording the Veteran the benefit of the doubt, service connection for dyspepsia is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ovarian Cyst

The Veteran seeks service connection for a left ovarian cyst.

As noted, there is no record of an enlistment examination upon the Veteran's entrance to active duty in June 2004.  Nearly two weeks after entering active duty, the Veteran underwent a pre-deployment health assessment, after which she was referred for additional gynecological evaluation.  Nearly a month after entering active duty, the Veteran was given a "Well Woman" examination, where she reported a history of cysts on her left ovary and irregular menstrual cycles.  She indicated that a ring had been placed on her cervix in October 1990.  

In December 2004, the Veteran was treated for complaints of low back pain and frequent urination with vaginal discharge.  The clinical assessment was presumed Candida versus bacterial vaginosis.  She was treated with Diflucan.  In June 2005, the Veteran was seen for complaints of left lower quadrant abdominal pain that had been present for nearly one hour.  She reported that this pain had occurred in the same location in 2003 and also reported that there was a history of fibroid at that time.  Following a physical examination, the clinical assessment was left lower quadrant pain, rule-out ovarian cyst versus ovarian torsion.  On further gynecologic evaluation, the Veteran was diagnosed with an ovarian cyst.  She was started on a regimen of Loestrin.  She was also placed on a profile to her quarters for the next two days, with light duty for three days thereafter.  On the Veteran's July 2005 separation examination, neither a pelvic nor gynecologic evaluation was performed.  On her July 2005 Report of Medical History form, completed in connection with her separation examination, a finding of 'ovarian cyst, left' was noted.

Post-service VA treatment records show that the Veteran presented for an annual Papanicolaou test (PAP) examination in December 2005, during which she reported a history of pelvic pain that had begun in service.  The PAP results were noted to be normal.  On clinical examination in January 2006, pain was present upon palpation of her left ovary and her cervix was noted to be drawn to the left.  Pelvic and transvaginal ultrasounds were requested.  A January 2006 pelvic ultrasound revealed an enlarged right ovary containing cystic component and more heterogeneous solid component, suspicious for ovarian neoplasm; left adnexal mass likely a mature ovarian teratoma; endometrial thickening; and small uterine fibroids.  

The Veteran was afforded a VA examination in January 2006.  The examiner noted review of VA treatment records, but not the claims folder.  The Veteran reported a history of having been diagnosed with a left ovarian cyst in June 2005 during service.  The examiner noted that the Veteran had current treatment for pelvic pain and amenorrhea.  The examiner did not perform a pelvic examination.  His clinical assessment was left ovarian cyst by history, with history of having a recent pelvic ultrasound that was not available for review; pelvic pain and absence of menstruation/amenorrhea since October 2005.  The examiner did not provide any opinion regarding a nexus to service.

In February 2006, the Veteran underwent an exploratory laparotomy, total abdominal hysterectomy, and a bilateral salpingo-oopherectomy based on a primary diagnosis of left ovarian dermoid cyst.  The report shows that the Veteran had reported a history of left-sided aching abdominal pain since June 2005 that was worse with ovulation.  It was also noted that she had tried oral contraceptive pills, but had self-discontinued use in October 2005.  The February 2006 surgical pathology report reflects preoperative and postoperative diagnoses of left ovarian dermoid.  The report further shows that the microscopic examination revealed unremarkable uterus with secretory endometrium; left and right ovaries dermoid cysts; and normal cervix.  VA treatment records dated since the surgery reflect a past medical history of status post exploratory laparotomy, total abdominal hysterectomy, and a bilateral salpingo-oopherectomy secondary to a left ovarian dermoid cyst.

In a July 2007 statement, the Veteran acknowledged that she had ovarian cysts prior to entering military service, but indicated that she was treated with birth control and they resolved.  She indicated that the pain she had in June 2005 was very severe and necessitated surgery shortly after discharge.

As indicated, the Veteran's claimed gynecologic disorder is attributed to a known diagnosis of left ovarian cyst, and such disorder is not a "qualifying chronic disability."  Therefore, presumptive service connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is not warranted.  The Board also reiterates that in light of the absence of evidence of an examination made contemporaneous with the Veteran's entrance into active duty, the claim is one for direct service connection, without consideration of whether there was aggravation of a preexisting condition.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)).  

With these considerations in mind, the Board finds that service connection for a left ovarian cyst is warranted.  First, a current disability is established.  The Veteran suffers from the permanent loss of her left ovary as a residual of the left ovarian dermoid cyst.  Second, the evidence outlined above establishes the occurrence of an event in service.  The Veteran was diagnosed with a left ovarian cyst in service after complaining of left-sided pelvic pain and reporting a history of an irregular menstrual cycle.  The diagnosis of left ovarian cyst was also noted at separation.  Third, the evidence demonstrates that symptoms of pelvic pain and amenorrhea had continued from separation up and until the February 2006 surgical removal of the left ovarian cyst and left ovary.  The Board finds the Veteran's self-reported history of continued pelvic pain and amenorrhea since separation to be competent and credible and also consistent with the record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  

There is no specific medical opinion of record that links the February 2006 surgical excision of the left ovarian dermoid cyst and military service.  Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, given the fact that complaints of left-sided pelvic pain and amenorrhea in service were diagnosed as a left ovarian cyst; there was continued pelvic pain and amenorrhea at separation and after service; and a left ovarian cyst was removed only 5 months following discharge from service, the evidence does not preponderate against the Veteran's claim for service connection as the symptomatology began in service and the left ovarian cyst (and left ovary) was removed shortly after service.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for a left ovarian cyst is warranted and the appeal is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for dyspepsia is granted.

Service connection for a left ovarian cyst is granted.


REMAND

The Veteran seeks entitlement to service connection for a skin disorder, an acquired psychiatric disorder (to include depression and PTSD), an upper respiratory condition claimed as sinusitis, and lumbosacral strain.

The Veteran was afforded a VA examination for these claimed disabilities in September 2006.  The Board notes that the claims folder was not available for review and the VA examiner failed to provide any opinions regarding whether any of the claimed disabilities was causally related to military service.  Unfortunately, the failure to provide any nexus opinion renders the VA examination inadequate.  When VA undertakes to examine a veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  For this reason, a new examination with opinion and supporting rationale is needed to accurately determine the nature and etiology of the claimed disabilities.

With respect to the acquired psychiatric disability, the Veteran reports two stressful events occurred during her military service.  First, she states that in May 2005 her best friend, Sergeant J.E.M., was killed in Iraq after his vehicle was struck by an improvised explosive device (IED).  The Veteran acknowledges that she was not a member of the convoy, but reports that news of his death caused her to become emotionally unstable.  Second, in a July 2007 statement the Veteran reported that while traveling in a convoy, the truck directly preceding hers was hit by a rocket- propelled grenade (RPG).  She further reported that the driver of this truck had been told to move to the rear of the convoy, but he chose to move in front of the Veteran's truck instead and was hit by the RPG later down the road.

In March 2009, the RO verified that Sgt. J.E.M. was killed in May 2005 when an IED was detonated near his convoy vehicle.  He was assigned to the same Army National Guard Unit as the Veteran - the Army National Guard Unit, 2101st Transportation Co.  The RO also issued a formal finding that indicated there was insufficient information of the second stressor to send to the U.S. Army and Joint Services Records Research Center (JSSRC) because the Veteran did not specify the dates of any additional attacks on her unit.  

Effective July 13, 2010, if a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

In reviewing the file, the Board observes that the Veteran has been diagnosed with PTSD by a VA psychiatrist, but the diagnosis was not based on any specific stressor.  The Board also observes that aside from PTSD the record contains a diagnosis of depression that appears to be related to adjustment to civilian life.  

The Board is mindful that the Veteran was scheduled for a VA psychiatric examination in January 2006 and August 2006, but did not appear.  The Veteran reports that she was ill during both examinations (and released from the hospital the day of the second examination) and that while she called to reschedule no one followed up on her requests.  As the record shows that the Veteran had undergone surgical procedures near the times that both examinations were scheduled, the Board notes that the Veteran should be afforded one more opportunity for a medical examination.  38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In light of the cumulative record and the amended regulation discussed above, the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran also seeks higher initial ratings for service-connected costochondritis and nerve damage due to status post tooth extraction of tooth # 17.  The last VA examinations for these disabilities are each now over five years old.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, the Veteran should be provided contemporaneous VA examination to assess the current nature, extent, and severity of these disabilities. 

The claims file further reflects that the Veteran has received medical treatment from the VA Medical Centers (VAMC) in Tuscaloosa, Alabama, and in Birmingham, Alabama; however, as the claims file only includes outpatient and inpatient treatment records from those providers dated up to November 2010 and February 2011, any additional records from those facilities should be obtained.  38 C.F.R. § 3.159(c)(2) (2010).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Based on the evidence of record as well as the Veteran's assertions, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of her increased rating claims discussed above pursuant to Rice.  The Board further notes that evidence of record discussed the Veteran's participation in VA's vocational rehabilitation program.  Consequently, her VA Vocational Rehabilitation and Education file should be obtained and associated with the claims file for review by the Board.

Finally, with regard to the Veteran's claim for TDIU, the Board finds that this claim is inextricably intertwined with the other issues on appeal.  As such, they must be considered together, and thus a decision by the Board on the Veteran's TDIU claim would at this point be premature.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for her claimed acquired psychiatric, lumbar, skin, and respiratory disorders.  Of particular interest are all VA outpatient and inpatient records pertaining to the Veteran's claimed disorders from the Tuscaloosa VAMC for the period from November 2010 to the present and from the Birmingham VAMC for the period from February 2011 the present.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Print the SSA records currently contained on CD-rom and associate the printed records with the claims file. 

3.  The Veteran's VA Vocational Rehabilitation and Education file should be obtained and associated with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and her representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Thereafter, afford the Veteran a VA psychiatric examination to determine the nature, extent, onset, and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD and depression.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event discussed below.

In rendering such determination, the examiner is instructed that the Veteran alleged that she was exposed to the following stressors during her period of active service:
(1)  In May 2005, her best friend, Sergeant J.E.M., was killed in Iraq after his vehicle was struck by an IED.  (2) The Veteran reported that while traveling in a convoy, the truck directly preceding hers was hit by a RPG.  She further reported that the driver of this truck had been told to move to the rear of the convoy, but he chose to move in front of the Veteran's truck instead and was hit by the RPG later down the road.

The VA examiner should determine whether any stressor claimed by the Veteran is related to her fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s). If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any other diagnosed psychiatric disorder found to be present had its onset in or is related to service.

In doing so, the examiner should acknowledge and discuss the Veteran's assertions of a causal link between her claimed psychiatric disorder and events during active service.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

5.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of her claimed skin, lumbar, and respiratory disorders.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed skin, lumbar, or respiratory disorder found to be present had its onset in or is related to service.

In offering these impressions, the examiner must acknowledge and discuss the competent lay evidence regarding a continuity of symptoms since service.  All findings, along with a fully articulated medical rationale for any opinion expressed should be set forth in the examination report.  Also, if the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  Afford the Veteran appropriate VA examination(s) to assess the current nature and severity of her service-connected disabilities of costochondritis and nerve damage due to status post tooth extraction of tooth # 17.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

7.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.  38 C.F.R. § 3.655.

8.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the March 2011 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


